SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.N/A) Filed by the registrantT Filed by a party other than the registrant £ Check the appropriate box: £ Confidential, for Use of T Preliminary proxy statement the Commission Only (as £ Definitive proxy statement permitted by Rule 14a-6(e)(2) £ Definitive additional materials £ Soliciting material pursuant to Rule 14a-11(c) or Rule 14a-12 SOUTHCREST FINANCIAL GROUP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of filing fee (Check the appropriate box): T No fee required £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: November 28, 2008 TO THE SHAREHOLDERS OF SOUTHCREST FINANCIAL GROUP, INC.: You are cordially invited to attend a Special Meeting of Shareholders of SouthCrest Financial Group, Inc., which will be held at The Hampton Inn, 110 Meeting Place Drive, Fayetteville, Georgia, on Monday, December 29, 2008, at 1:00 p.m. local time.I sincerely hope that you will be able to attend the meeting, and I look forward to seeing you. The Special Meeting has been called for the following purposes: (1) To approve a proposal to amend SouthCrest Financial Group’s Articles of Incorporation to authorize a class of ten million (10,000,000) shares of preferred stock, no par value.A copy of the Amendment is set forth in Appendix A to this Proxy Statement. (2) To grant management of SouthCrest Financial Group the authority to adjourn the Special Meeting to another time and date in order to allow the Board of Directors to solicit additional proxies or attendance at the Special Meeting. (3) To transact any other business that may properly come before the meeting or any adjournment. November 21, 2008 is the record date for the determination of shareholders entitled to notice of, and to vote at, the Special Meeting. Enclosed are the Notice of Meeting, Proxy Statement, and Proxy.We hope you can attend the Special Meeting and vote your shares in person.On behalf of the Board of Directors, we urge you to sign, date, and return the enclosed Proxy as soon as possible, even if you currently plan to attend the Special Meeting.Returning a Proxy in the mail will not prevent you from voting in person at the Special Meeting but will assure that your vote is counted if you are unable to attend the Special Meeting. If you have any questions about the Proxy Statement, please call or write us. Sincerely, /s/ Daniel W. Brinks Daniel W. Brinks November 28, 2008 SOUTHCREST
